Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
On February 16, 2021, Applicant amended claims 12 and 16, canceling claims 15 and 18.
From the office action mailed December 18, 2019, the double patenting rejections are overcome by amendment.  The 102 and 103 rejections are essentially maintained, with the rejections rearranged to reflect the movement of subject matter to the independent claim.
New in this office action is an indication of allowable subject matter.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 12, 13, 16, 19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stan et al. (US 20090078310 A1), hereinafter Stan.
Regarding claim 12, Stan teaches a solar cell (title), which is a semiconductor device.
Stan (figure 2) teaches p-type base layer (112) capable of absorbing photons to convert light into electricity.
2; these are different materials.  As evidenced by Stan (figure 1), GaInP2 has a greater bandgap than GaAs.
Stan (figure 2) teaches a p-n junction between the emitter (111) and base (112).
Stan (figures 2 and 16) teaches the doping profile of the emitter (111) and base (112) (paragraph 0068 bottom):


    PNG
    media_image1.png
    589
    603
    media_image1.png
    Greyscale

Stan (figure 16) teaches that the base layer's doping level passes through the claimed range.
Stan (figure 2) teaches a window (118) indirectly on a surface of the base (112) and away from the emitter (111).

Claim 12 penultimate paragraph recites a Zener breakdown event.  As explained above, Stan teaches a product substantially identical in structure and composition to the claimed product.  Where the claimed and prior art products are identical or substantially 
Furthermore, Applicant discloses a specific way of producing the claimed properties, by doping the p-n junction at specific concentrations.  While Applicant does not say that this is the only way to achieve these properties, a device doped as disclosed by Applicant inherently would have had the properties.
A p-n junction is formed between an absorber layer 108 and an emitter layer 110.  In some embodiments, both absorber and emitter layers of the p-n junction include semiconductors that are heavily doped.  This forms an effective Zener diode that provides a band-to-band tunneling effect when the p-n junction is reverse-biased. The electrical field causing the Zener effect is less than the avalanche breakdown threshold of the p-n junction.  [Specification as filed, paragraph 0038]

To achieve the self-bypass diode functionality in the photovoltaic device as described in the embodiments herein, the doping concentration of the absorber layer 108 is very high relative to the usual doping concentrations.  For example, in an embodiment where absorber layer 108 is n-doped, the n-dopant concentration can be within a range from about 4 x 1017 cm-3 to about 1 x1 019 cm-3.  [Specification as filed, paragraph 0040]

In some embodiments the emitter layer 110 can be heavily p-doped and for some embodiments, the doping concentration of the p-doped emitter layer can be within a range from about 4 x 1017 cm-3 to about 1 x 1020 cm-3, such as about 1.5 x 1018 cm-3.  [Specification as filed, paragraph 0046 top]

Stan (figure 2) teaches that the base (112) and emitter (111) form a p-n junction.  Stan (figure 16) teaches that both the base and the emitter are doped at levels within the ranges disclosed by Applicant. Thus Stan teaches a p-n junction doped at the levels 
In summary, Stan teaches the claimed device for two reasons:  First, because the Stan's device is substantially identical to the claimed device, the prior art device inherently has the claimed properties—unless these properties are due to features not yet claimed.  Second, Stan teaches the elements which Applicant discloses as producing the claimed effect.

Stan (figure 2) does not specify the thickness of the base (112).
However, for any photovoltaic material, a thinner layer is more transparent and lighter in weight, and it requires less material than a thicker layer.  On the other hand, for any solid state material, a thicker layer is mechanically more robust.
Therefore, in order to balance the competing effects of clarity, weight, material costs, and mechanical strength, it would have been obvious to one of ordinary skill in the art to optimize the thickness of Stan's (figure 2) base (112) and, in the course of routine experimentation, arrive at a thickness within the claimed range.  For the sake of compact prosecution, the examiner notes that, the claimed range does not appear to be critical or to produce new or unexpected results.

Regarding claim 13, as explained in the rejection of claim 12 above, Stan's p-n junction intrinsically would have had the claimed bypass function such that a separate bypass diode would not have been needed.
claim 16, Stan (figure 2) teaches p++ contact layer (122) near, or adjacent to, the window (118).  Stan (figure 3) teaches a metal contact layer (123) adjacent to the p++ contact layer (122).
Regarding claim 19, Stan (figure 2) teaches that the p-n junction formed by the base (112) and emitter (111) is at a location offset from plural heterojunctions, for example between  a metamorphic buffer layer (116) and a barrier layer (117).
Stan does not specify a distance defining the offset.
However, the magnitude of the offset is determined by the thickness(es) of the layer(s) between the identified p-n junction and the identified heterojunction.  For any photovoltaic material, a thinner layer is more transparent and lighter in weight, and it requires less material than a thicker layer.
Therefore, in order to make Stan's solar cell clearer and lighter with less material, it would have been obvious to one of ordinary skill in the art to minimize the thickness of Stan's layers, thereby minimizing the claimed offset and, through the course of routine experimentation, arrive at a distance within the claimed range.  For the sake of compact prosecution, the examiner notes that, the claimed range does not appear to be critical or to produce new or unexpected results.
Regarding claim 22, Stan teaches a solar cell (title), which is a photovoltaic device.
Regarding claim 23, Stan (figure 2) teaches a p-n junction between the emitter (111) and base (112).  Stan (figure 2) teaches that the base (112) is made of GaAs, while the emitter (111) is made of GaInP2.  Thus the p-n junction is a heterojunction.

Allowable Subject Matter
Claims 20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 20 requires that the semiconductor structure include an intermediate layer between the emitter layer and the base layer, the p-n junction being formed between the emitter layer and the intermediate layer, and the heterojunction being formed between the base layer and the intermediate layer.  Stan does not teach an intermediate layer as claimed, nor does the related prior art provide a rationale for modifying Stan to include it.
Claim 21 would be allowable as depending on claim 20.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that Stan does not teach a window layer disposed on a surface of the base layer and away from the emitter layer.
The examiner respectfully disagrees.  Stan (figure 2) teaches a window (118) indirectly on a surface of the base (112) and away from the emitter (111).
Applicant could overcome this rejection by amending claim 1 to recite the window directly on a surface of the base.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Magali P Slawski/Primary Examiner, Art Unit 1721